127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ATIONAL LABOR RELATIONS BOARD, Petitioner,INTERNATIONAL ALLIANCE OF THEATRICAL & STAGE EMPLOYEES,("IATSE" OR "Union"), Petitioner-Intervenor,v.ATS ACQUISITION CORP., Respondent.
No. 97-70007.
United States Court of Appeals, Ninth Circuit.
Decided Oct. 27, 1997.Submitted October 20, 1997**

Petition for Enforcement of an Order of the National Labor Relations Board
Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
The National Labor Relations Board ("NLRB") petitions for enforcement or an order finding that ATS Acquisition Corp.  ("ATS") was a "successor employer" and violated the National Labor Relations Act, 29 U.S.C. § 158(a)(1) and (5), by refusing to recognize and bargain with the International Alliance of Theatrical and Stage Employees ("IATSE").  We have jurisdiction pursuant to 29 U.S.C. § 160(e) and (f).  We have carefully reviewed the briefs, examined the record and considered the arguments on appeal, and we grant the petition for enforcement for the reasons stated by the NLRB in its order dated July 12, 1996.


3
PETITION FOR ENFORCEMENT GRANTED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, we deny respondent's request for oral argument


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3